Citation Nr: 1814018	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to February 1996 and from March 2003 to June 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Fargo, North Dakota, Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2014, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In June 2016, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in January 2017, and the case has now been returned to the Board for further appellate action.  The Board finds there has been substantial compliance with its June 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

FINDINGS OF FACT

The Veteran's bilateral shoulder impingement syndrome was not manifested during her active military service, and is not shown to be causally or etiologically related to her active military service.  

CONCLUSION OF LAW

The criteria for service connection for bilateral shoulder disability, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III. Facts and Analysis

In March 2011, the Veteran filed a claim for service connection for a shoulder disorder, claiming she injured her neck in the course of her duties in law enforcement.  

The Veteran's STRs are negative for any reports of shoulder complaints or treatment.  

The Veteran underwent a VA examination in December 2011.  She was found to have bilateral shoulder impingement syndrome.  She reported that bilateral shoulder pain began in 1993, and attributes it to heavy lifting/moving.  Since that time, she stated her shoulders had progressively worsened.  She reported pain at her posterior shoulder and described it as a constant ache that increases in severity with overhead work and pulling.  There was no finding of degenerative or traumatic arthritis.  The examiner opined an a February 2012 addendum report that the Veteran's shoulder disability was less likely than not related to her military service.  As rationale, the examiner cited the lack of evidence of any shoulder complaints in the STRs, or post-service treatment.

At the September 2014 hearing, the Veteran testified that she sought treatment for her bilateral shoulder impingement syndrome through Indian Health Services (HIS) and at VA"s Community Based Outpatient Clinic (CBOC) in Bismarck, North Dakota.  She reported she started having problems with her shoulder in 1989.  

Treatment records from Indian Health Service were received and reviewed.  In an April 2010 note, the Veteran was seen with complaints of shoulder pain.  She was seen again in September 2012 and February 2013.  X-ray findings from April 2010 and September 2012 were normal.  At the September 2012 visit, she was prescribed a course of physical therapy.  

She was afforded another VA examination in October 2016.  The examiner opined that the shoulder condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The Veteran's STRs are void of any record of treatment for shoulder pain while in service.  The Veteran was seen in the Indian Health Service for shoulder pain in April 2010, and bilateral shoulder pain in September 2012 and February 2013.  She had a left shoulder x-ray in April 2010 which was normal and had bilateral shoulder x-rays in November 2012 which were also normal.  There is no record of any shoulder problems from her date of discharge June 2004 until April 2010.  The examiner noted the Veteran's statements were taken into consideration however there is nothing in the record to indicate that the shoulder problems she reported experiencing in service were anything other than normal transient muscle aches associated with overexertion.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The Veteran filed for service connection in 2011, reporting that her disability began during service.  The first evidence of shoulder complaints in the record is from 2010.  The Veteran was discharged from service in 2004.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that the Veteran is competent to state that she had shoulder discomfort in service, and has had pain since that time.  However, because she has not been consistent in reporting when the complaints began, and they do not appear in any treatment record for years after service, her reported history of an onset in service and continuous pain since service is not credible, and accorded little weight.  


Here, the VA opinions against the claim were provided by an individual who possesses the necessary education, training, and expertise to provide the requested opinion.  The February 2012 VA examiner concluded that the Veteran's shoulder disability was less likely than not related to her military service, and pointed to the lack of evidence of any shoulder complaints during service.  The 2016 VA examiner again pointed to the lack of evidence during service, and the gap in time after service before reporting of any shoulder related complaints.  The examiner further noted that the Veteran's statements regarding in-service shoulder pain point to likely normal transient muscle aches associated with overexertion.  These opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  The examiners considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the Veteran's current shoulder disability and service.  For these reasons, the Board finds that the VA examiner's opinions dispositive of the service connection nexus question presented in this case.  

In so finding, the Board notes that the Veteran has also expressed her own view that her shoulder disability is related to his service.  Although lay persons are competent to provide opinions on some medical issues, whether the disability affecting the Veteran's shoulders is etiologically related to service, falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the Board assigns little probative value to the Veteran's assertions that her currently diagnosed impingement syndrome is in any way related to her military service. 

In sum, the most probative evidence of record are the 2012 and 2016 VA examiner's opinion finding no link between the Veteran's shoulder disability and her service.  There are not contrary medical opinions.  





ORDER

Entitlement to service connection for bilateral shoulder disability is denied.  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


